 

Exhibit 10.2

ABIOMED, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (this “Agreement”) is entered into
and made effective as of the 27th day of September, 2016 (the “Effective Date”)
by and between ABIOMED, Inc., a Delaware corporation (the “Company”), and
Michael Tomsicek (the “Executive).

WHEREAS the Executive currently serves as a key employee of the Company; and

WHEREAS the Company desires to ensure that it will have the continued dedication
of the Executive, not withstanding the possibility, threat, or occurrence of a
Change of Control, by providing for certain compensation and benefits in the
event the Executive’s employment with the Company terminates in connection with
a Change of Control.

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Company and the Executive agree as follows:

1. Term of Agreement.  The term of this Agreement shall be for two (2) years,
commencing on the Effective Date, and automatically renewing thereafter on each
two (2)-year anniversary of the Effective Date (each, a “Renewal Date”) for
successive terms of two (2) years each, unless notice of nonrenewal is provided
by the Company not less than sixty (60) days prior to a Renewal Date (the “Final
Renewal Date”), in which case the term of this Agreement shall expire two (2)
years from the Final Renewal Date.  

2. Severance Benefits.  

(a) If the Executive’s employment terminates by reason of a Triggering Event,
(i) the Company will continue to pay the Executive base salary, at the rate in
effect immediately prior to the Triggering Event, for twenty-four (24) months
(the “Salary Continuation”) following the date of the termination of the
Executive’s employment (the “Termination Date”), (ii) the Company will pay the
Executive, (x) the Executive’s annual target bonus for the calendar year in
which the termination occurred, pro-rated based upon the number of days during
such calendar year that the Executive had been employed prior to the Termination
Date and (y) an amount equal to two (2) times his target bonus as in effect
immediately prior to the Triggering Event, payable in equal installments over
the twenty-four (24) months following the Termination Date in accordance with
the normal payroll practices of the Company (together the “Severance Bonus”),
(iii) provided that the Executive timely elects continued medical coverage
pursuant to Part 6 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended, (“COBRA Coverage”), the Company will pay the
cost of the Executive’s medical benefits for twenty-four (24) months following
the Termination Date or, if earlier, until the Executive receives medical
coverage through another employer (the “Medical Continuation Payments”), (iv)
the Company shall provide reasonable outplacement assistance to the Executive
with an aggregate cost not to exceed $10,000 (the “Outplacement Assistance”),
and (v) all outstanding stock options, stock appreciation rights, and restricted
stock held by the Executive as of the Termination Date will accelerate and vest
in

 

--------------------------------------------------------------------------------

 

full (the “Equity Acceleration, collectively with the Salary Continuation, the
Severance Bonus, the Medical Continuation Payments, and the Outplacement
Assistance, the “Severance Benefits”).  

(b) The Medical Continuation Benefits shall be paid as follows: during the first
eighteen (18) months following the Termination Date, the Company will pay the
Executive a monthly amount equal to the amount that, after all applicable taxes
are paid, is equal to the amount of his monthly COBRA premiums; following this
period, the Company will pay the Executive a monthly amount equal to the amount
that, after all applicable taxes are paid, is equal to the amount of the monthly
medical insurance premiums paid by the Executive as an active employee
immediately preceding the date of termination of employment.  In the event that
the Company’s payment of the Medical Continuation Benefits would subject the
Company to any tax or penalty under the Patient Protection and Affordable Care
Act (as amended from time to time, the “ACA”) or Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”), or applicable regulations or
guidance issued under the ACA or Section 105(h) of the Code, the Company and the
Executive will work together in good faith, consistent with the requirements for
compliance with, or exemption from, Section 409A of the Code (“Section 409A”),
to restructure such benefit.

(c) Notwithstanding the foregoing, any obligation of the Company to provide the
Severance Benefits is conditioned on the Executive’s (i) continuing through the
Termination Date to perform his or her job duties satisfactorily and otherwise
complying with the Company’s rules and policies, (ii) signing a separation
agreement on terms and conditions satisfactory to the Company, which separation
agreement will contain among other items a general release of claims (the
“Release of Claims”) and will incorporate and affirm the Executive’s compliance
with his or her obligations set forth in the Restrictive Covenant Agreement and
must become effective not later than the sixtieth (60th) day following the
Termination Date, and (iii) continuing to comply with his or her obligations to
the Company and its affiliates that survive termination of the Executive’s
employment, including without limitation pursuant to the Restrictive Covenant
Agreement.  The Executive’s timely execution and non-revocation of the Release
of Claims and compliance with the Restrictive Covenant Agreement are conditions
precedent to the Executive’s right to receive and retain the Severance
Benefits.  The Release of Claims will create legally binding obligations on the
part of the Executive, and the Company therefore advises the Executive to seek
the advice of an attorney before signing the Release of Claims.

(d) Subject to Section 8 below, any Severance Benefits to which the Executive is
entitled hereunder that would otherwise be paid to the Executive in the sixty
(60) days following the Termination Date will be paid in a lump sum on the first
regular payroll date of the Company following the sixtieth (60th) calendar day
following the Termination Date.

3. Equity Treatment on a Change of Control.  If in connection with a Change of
Control, the Board or the Compensation Committee of the Board exercises its
authority under any equity incentive plan of the Company to cancel outstanding
stock options, stock appreciation rights, or restricted stock as of or
immediately prior to such Change of Control, any stock options and stock
appreciation rights held by the Executive that are to be cancelled shall
automatically be accelerated and become exercisable ten (10) days prior to the
Change of Control and all such to-be-cancelled shares of restricted stock held
by the Executive shall automatically be accelerated and fully vested as of
immediately prior to the Change of Control.

-2-

--------------------------------------------------------------------------------

 

4. Withholding.  All payments made by the Company hereunder shall be reduced by
any tax or other amounts required to be withheld by the Company under applicable
law.

5. Effect on Employment.  Nothing contained herein limits the Company’s right to
terminate the Executive’s employment at any time.  

6. Governing Law.  This is a Massachusetts contract and shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to any conflict of laws principles that would result in the
application of the laws of any other jurisdiction.  Any action brought by any
party to this Agreement shall be brought and maintained only in a court of
competent jurisdiction in the Commonwealth of Massachusetts, and each party
hereby consents to the exclusive jurisdiction of such courts.  

7. Assignment.  Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that (a) the
Executive’s economic rights hereunder may be assigned by the Executive to his or
her estate or beneficiaries upon the death of the Executive and (b) the Company
may assign its rights and obligations under this Agreement without the consent
of the Executive in the event that the Company is a party to a reorganization,
consolidation, merger, or sale of all or substantially all of its properties,
stock, or assets.  This Agreement shall inure to the benefit of and be binding
upon the Company and the Executive, and their respective successors, executors,
administrators, heirs and permitted assigns.

8. Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if at the time
of the termination of the Executive’s employment, the Executive is a “specified
employee,” as defined below, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, any and all
amounts payable under this Agreement on account of such termination of
employment that constitute deferred compensation and would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the first business day following the expiration of such
six (6) month period or, if earlier, upon the Executive’s death.  

(b) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).  

(c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(d) Any reimbursement for expenses or provision of in-kind benefits that would
constitute nonqualified deferred compensation subject to Section 409A shall be
subject to the following additional rules: (i) the amount  of expenses eligible
for reimbursement, or the in-kind benefits to be provided, during any taxable
year shall not affect the amount of expenses eligible

-3-

--------------------------------------------------------------------------------

 

for reimbursement, or in-kind benefits to be provided, in any other taxable
year, (ii) reimbursement of the expense shall be made, if at all, promptly, but
not later than the end of the calendar year following the calendar year in which
the expense was incurred, and (iii) the right to reimbursement or to in-kind
benefits shall not be subject to liquidation or exchange for any other
benefit.  

(e) The parties agree that their intent is that payments and benefits under this
Agreement comply with or be exempt from Section 409A to the extent
applicable.  This Agreement shall be interpreted to comply with or be exempt
from Section 409A, and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  Notwithstanding the foregoing, neither the Executive nor any
other Person shall have any claim or right against the Company or any of its
directors, officers, employees, advisers or agents by reason of any failure or
asserted failure of this Agreement, in form or as administered, to comply with
or qualify for exemption from Section 409A.

9. Amendment.  This Agreement may be amended, modified or supplemented, and any
obligation hereunder may be waived, only by a written instrument executed by the
parties hereto.  The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate as a waiver of any subsequent breach.  No
failure on the part of any party to exercise, and no delay in exercising, any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or remedy by such party preclude
any other or further exercise thereof or the exercise of any other right or
remedy.  All rights and remedies hereunder are cumulative, and are in addition
to all other rights and remedies provided by law, agreement or otherwise.

10. Definitions.  

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means a determination by the Board that the Executive’s employment
with the Company or any Affiliate should be terminated as a result of (i) a
material breach by the Executive of this Agreement, the Restrictive Covenant
Agreement or any other agreement to which the Executive and the Company (or any
such Affiliate) are parties, (ii) any act or omission to act by the Executive
that may have a material and adverse effect on the business of the Company, such
Affiliate or any other Affiliate or on the Executive’s ability to perform
services for the Company or any such Affiliate, including, without limitation,
the commission of any crime (other than an ordinary traffic violation), or (iii)
any material misconduct or material neglect of duties by the Executive in
connection with the business or affairs of the Company or any such
Affiliate.  If, subsequent to the Executive’s termination of employment for
other than Cause, it is determined in good faith by the Board that the
Executive’s employment could have been terminated for Cause, the Executive’s
employment shall be deemed to have been terminated for Cause retroactively to
the date the events giving rise to such Cause occurred.

-4-

--------------------------------------------------------------------------------

 

(d) “Change of Control” means the occurrence of any one of the following events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) becomes, after the Effective Date, a “beneficial owner” (as such
term is defined in Rule 13d-3 promulgated under the Exchange Act) (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities;

(ii) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation;

(iii) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company.

Notwithstanding the foregoing, to the extent required by Section 409A, a “Change
of Control” will not be deemed to have occurred unless the event or
circumstances constituting the Change of Control would also constitute a change
in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the Company’s assets, within the meaning
of subsection (a)(2)(A)(v) of Section 409A and the Treasury Regulations
thereunder.

(e) “Constructive Termination” means a termination of employment by the
Executive for Good Reason.

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(g) “Good Reason” means the occurrence of any of the following conditions
without the Executive’s express consent: (i) a material diminution in the scope
of the Executive’s duties and authority relative to the Executive’s duties and
authority as of immediately prior to the Change of Control (or at any time
thereafter); (ii) the material breach by the Company or its Affiliates of any
provision of this Agreement; (iii) the Company or any Affiliate requiring the
Executive to relocate outside of a 35-mile radius of the location of the
Executive’s employment with the Company or its Affiliates as of immediately
prior to the Change in Control; or (iv) any decrease in the base salary or cash
bonus opportunity provided to the Executive as of immediately prior to the
Change of Control (or, if greater, at any time thereafter).  The Executive may
terminate his or

-5-

--------------------------------------------------------------------------------

 

her employment for Good Reason by (A) providing notice to the Company,
specifying in reasonable detail the condition giving rise to the Good Reason, no
later than the sixtieth (60th) day following the date that the Executive knew or
should have known (after reasonable inquiry) of the occurrence of that
condition; (B) providing the Company a period of sixty (60) days to remedy the
condition so specified in the notice; and (C) terminating his or her employment
for Good Reason within thirty (30) days following the expiration of the period
to remedy if the Company fails to remedy the condition.

(h) “Involuntary Termination” means a termination of the Executive’s employment
by the Company without Cause other than in connection with the sale of some or
all of the assets of the Company, including the sale of a facility, division, or
subsidiary of the Company, pursuant to which the purchaser offers the Executive
substantially equivalent employment, the terms of which would not give rise to
Good Reason.  

(i) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or its Affiliates.

(j) “Restrictive Covenant Agreement” means the Nondisclosure and Noncompetition
Agreement by and between the Company and the Executive dated July 15, 2016.

(k) “Triggering Event” means an Involuntary Termination or a Constructive
Termination that occurs in the two-year period that begins on the date of the
consummation of a Change of Control.

11. Exclusive Right to Severance.  During the term hereof, the Executive shall
not be eligible for severance under any other plan or policy of the Company or
its Affiliates.

12. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties, and terminates and supersedes any and all prior agreements and
understandings (whether written or oral) between the parties with respect to the
subject matter of this Agreement.  The Executive acknowledges and agrees that
neither the Company nor anyone acting on its behalf has made, and in executing
this Agreement the Executive has not relied upon, any representations, promises
or inducements except to the extent the same is expressly set forth herein.

 

 

 

-6-

--------------------------------------------------------------------------------

 

 

ABIOMED, INC.

 

 

 

By:

 

/s/ Michael Minogue

 

 

 

Name:

 

Michael Minogue

 

 

 

Title:

 

Chairman, CEO, President

 

ACKNOWLEDGED AND ACCEPTED:

 

 

 

Signature:

 

/s/ Michael Tomsicek

 

 

 

Name:

 

Michael Tomsicek

 

 